UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Fragoso,


                                Plaintiff,                             16 Civ. 2292 (FED)
                - against -


 RA Arias Landscaping Corp., et al.,                                ORDER APPROVING
                                                                      SETTLEMENT
                                Defendants.


PAUL E. DAVISON, U. S. M. J.:


       By letter dated December 9, 2019, the parties seek approval, pursuant to Cheeks v.


Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), of their settlement of plaintiff s Fair

Labor Standards Act ("FLSA") claims. [Dkt. 74.] Because this Court possesses limited

familiarity with the issues in this case, the Court convened a hearing on December 1 8,2019,


whereupon counsel were directed to elaborate on the litigation risks which motivated the


compromise embodied in the parties' settlement.


       Having reviewed the settlement agreement, and considered the representations of


counsel, the Court is now satisfied that the settlement agreement is fair and reasonable.


       Accordingly, the settlement agreement is APPROVED. This case is DISMISSED

WITH PREJUDICE.

Dated: December 18, 2019
       White Plains, New York




                                                      ri!M. Davison, U.S.M.J.
